Plaintiff brought replevin against defendant Detroit Trust Company, executor of the estate of Delia Barden, deceased, to recover possession *Page 703 
of two valuable finger rings. Later, by stipulation of counsel that the estate had been closed and defendant Thomas, as residuary legatee, had been assigned the assets of the estate, she was substituted as defendant in the place and stead of the Detroit Trust Company. Plaintiff had verdict and judgment, from which defendant Thomas prosecutes this appeal.
The rings formerly belonged to Delia Barden, now deceased. Mrs. Barden died testate, the administration of her estate has been closed, and defendant Thomas, as residuary legatee, claims ownership of the rings.
Plaintiff claims that her husband purchased the rings from Mrs. Barden several years ago, gave them to her and they were obtained from her possession by artifice, perpetrated in behalf of Mrs. Thomas.
Mrs. Barden lived in St. Louis, Michigan, but kept the rings and other valuables in a safety deposit box in Detroit. Plaintiff's husband, William R. Broughton, was a business man in Detroit, and acted as financial adviser and confidential agent for Mrs. Barden, and had access to her deposit box.
To show purchase of the rings by Mr. Broughton, plaintiff called him to give testimony on that subject. Defendant invoked the statute, 3 Comp. Laws 1929, § 14219, excluding testimony equally within the knowledge of the deceased. The objection was overruled. We need not pass upon the reasons for the ruling given by the trial judge, for right to invoke the statute was waived by defendant in calling and examining Mr. Broughton, in the probate court, on the subject of the purchase, and cross-examining him, at the trial, upon the testimony so taken. See *Page 704 Fox v. Barrett's Estate, 117 Mich. 162; Hayes v. Skeman,269 Mich. 473.
Mrs. Barden requested Mr. Broughton to dispose of her jewelry. He endeavored to find a purchaser for the rings. We need not set forth the correspondence on the subject. It is sufficient to say that he purchased them himself at a price he could obtain from another and, in payment, deposited money in Mrs. Barden's bank account, and placed his note for part thereof in the deposit box, without ever informing Mrs. Barden that he was the purchaser.
Defendant Thomas contends that the claimed purchase was wholly void, and that plaintiff by mere gift can claim no greater rights than could her husband.
The courts have long frowned upon an undisclosed purchase by an agent of property of a principal intrusted to him for sale. The rule is well stated in 2 C. J. p. 703:
"Unless the principal consents to the agent becoming a purchaser with full knowledge of all the facts, or unless he subsequently ratifies the transaction, he may have the sale set aside and the property returned or reconveyed to him; or, if the agent has sold the property, the principal may compel him to account for the proceeds; or he may allow the transaction to stand and compel the agent to account for any profits he has made out of it."
On the subject of undisclosed purchase by an agent see also 21 R. C. L. p. 829; Dwight  Pierce v. Blackmar, 2 Mich. 330
(57 Am. Dec. 130); Moore v. Mandlebaum, 8 Mich. 433; People,ex rel. Plugger, v. Township Board of Overyssel, 11 Mich. 222;McLennan v. Cole, 224 Mich. 225; Palmer v. Shank *Page 705 Fireproof Storage Co., 237 Mich. 627; Trowbridge v. O'Neill,243 Mich. 84.
Plaintiff, by gift from her husband, stands in his shoes and defendant Thomas, as residuary legatee under the will of Mrs. Barden, at best, stands in Mrs. Barden's shoes. Now, if Mrs. Barden were living, what would be her rights and remedies? The applicable rule is stated in 2 C. J. p. 702, as follows:
"The mere fact of a purchase by an agent appointed to sell makes the sale prima facie voidable. Such a sale is not absolutely void, but is voidable merely, and may be rendered effectual and valid either by the express ratification by the principal with a knowledge of all the facts, or by the principal's acquiescence for an unreasonable length of time with a like knowledge of the facts, and furthermore, if the principal does not dissent no one else can object."
The purchase by Mr. Broughton was not absolutely void, but only voidable at the election of the principal; as to the rest of the world it was valid.
As said in Eastern Bank of Alabama v. Taylor, 41 Ala. 93,100:
"It is contended in argument, that a sale by an agent, to himself, although he has authority to sell, is absolutely void. Such is not the law. A purchase by an agent, or trustee, at his own sale, is valid, except as to the principal, or cestui quetrust, and is not absolutely void, but void at the election of such principal or cestui que trust, seasonably expressed; and is capable of confirmation, so that it cannot be avoided."
Replevin is a possessory action. Conceding, but not deciding, that Mrs. Thomas, as residuary legatee, was vested with all the rights of election of *Page 706 
Mrs. Barden, then it was for her to elect whether to ratify the sale, or repudiate it, because voidable, and have it determined in a proper proceeding and have return of the property upon restoration of the payments made, or recover the difference between the actual value of the rings at the time of sale and the amount received by Mrs. Barden on account of the sale.
Mrs. Barden wanted Mr. Broughton to sell the rings. She knew they were sold and received the purported price obtained, but did not know the purchaser was Mr. Broughton. She could not keep the money and also repossess the rings, and what she could not do her legatee may not do.
Obtaining the rings for the alleged temporary purpose of having their value appraised was close to, if not an election to seek the difference between their worth and the sum received by Mrs. Barden and, in any event, did not justify withholding them from the possession of plaintiff.
Upon the record the judgment was proper and is affirmed, with costs to plaintiff.
POTTER, C.J., and NELSON SHARPE, NORTH, FEAD, BUTZEL, BUSHNELL, and EDWARD M. SHARPE, JJ., concurred. *Page 707